 564DECISIONSOF NATIONALLABOR RELATIONS BOARDErieCountyPlastics CorporationandUnitedRubber,Cork,Linoleum and Plastic Workers of America,AFL-CIO-CLC. Case 6-CA-6498November 26, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn June 29, 1973, Administrative Law Judge JohnF.Corbley issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'Pennsylvania,pursuant to a chargefiledbyUnitedRubber, Cork, Linoleum andPlasticsWorkers of America,AFL-CIO-CLC (sometimeshereinafter referred to as theURW), on January 8, 1973,which wasduly served onRespondent the followingday, an amended charge filed byURW on March 6, 1973,and a complaint and notice ofhearing datedMarch 30, 1973, issued by the ActingRegional Director for Region6 of the National LaborRelationsBoard,which was likewise dulyserved onRespondent.The complaintalleges that Respondent hasviolated and continues to violate Section 8(a)(3) and (1) oftheAct byfailing or refusing to recall orreemploy MaryLou Bailey and GertrudeWilliams sinceDecember 5,1972, becauseof their activitieson behalf of the URW.In its answer,which wasalso duly filed,Respondentdenied thecommissionof anyunfair labor practices.)For reasons,which will appear, I find and conclude thatRespondent refused torehireMary Lou Bailey andGertrudeWilliams in violation of Section 8(a)(3) and (1) ofthe Act.At the hearing, the General Counsel andthe Respondentwere representedby counsel. All partieswere given fullopportunityto examine and cross-examine witnesses, tointroduce evidence,and to file briefs.The parties waivedoral argument at the conclusion of the hearing and briefshave beenfiledbytheRespondentand the GeneralCounsel.Upon the entire record2 in thiscase,includingthe briefs,and from my observationof the witnesses,Imake thefollowing:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Erie CountyPlasticsCorporation, Corry, Pennsylvania, its offi-cers, agents,successors,and assigns,shall take theaction set forth in said recommended Order.ITheRespondent has excepted to certain credibility findings made bytheAdministrativeLaw Judge.It is the Board's established policy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings. We dofind,however,that certain inadvertent errors in the Decision of theAdministrative Law Judge require correction.Thus, under sec. III,A, firstsentence of par. 4, change"August 22"to "August 27"; in subsec.D, par. 6,change "Bailing" to "Bailey",in subsec.E, par. 3 and second sentence ofpar. 9, change"October 11, 1972"to "October 11, 1971."The Respondent has requested oral argument.This request is herebydenied as the record and the briefs adequately set forth the issues and thepositions of the parties.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY,Administrative Law Judge: A hearingwas held in this case on May 10 and 11, 1973,at Erie,FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,a Pennsylvania corporation with its solefacilities locatedin Cony,Pennsylvania,is engaged in themanufacture and nonretail sale of plastic products. Duringthe12-month period preceding the issuance of thecomplaint and the notice of hearing,a representativeperiod,Respondent received goods and materials valued inexcess of$50,000 for use at itsCorry,Pennsylvania,facilitiesdirectlyfrom points outside the CommonwealthofPennsylvania.During the same 12-month period,Respondent sold and shipped goods and materials valuedin excess of $50,000 from itsCony,Pennsylvania,facilitiesdirectly topoints outside the Commonwealth of Pennsylva-nia.Uponthe foregoing facts, which Respondent admittedin its answer to the complaint,the complaint alleges, theiAt the hearing the complaintwas amended to allege,and the answerwas amended to admit, thatLeroyceBlighstone is a supervisor within themeaning of Sec. 2(11) of the Act2The transcript of the proceeding was correctedThe correctionswere based in part on a postheanngmotion by theRespondent and a postheanngmotion by the General Counsel, both ofwhich were granted.It is also noted that the AdministrativeLaw Judge's statement to witnessBailey to "watch her step" at15 of p 20 of the transcriptis to be takenliterally.Therewere several steps to the witness stand in the courtroom inuse on thatday of thehearing and I was fearful that the witness might trip.207 NLRB No. 95 ERIE COUNTY PLASTICS CORPORATION565answer further admits, and I find that Respondent is nowand has been, at all material times herein,an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaint alleges, the answer admits,and I find thatUnited Rubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO-CLC, is alabor organization withinthe meaningof the Act.III. THEALLEGED UNFAIR LABOR PRACTICESA.Backgroundand Sequenceof EventsSometime prior to 1968 the Respondent granted recogni-tion to the Erie County Plastics Independent Union,hereinafter sometimes referred to as the Independent.SubsequentlyRespondent and the Independent haveentered into successive collective-bargaining agreements,the current contract having an expiration date of Septem-ber 1, 1974.Since 1968,Respondent's recognition of the Independenthas been based on NLRB certifications of it as theexclusivebargaining representative of a unit whichincludes all of Respondent's production and maintenanceemployees at its Ene County, Pennsylvania, plants.The Independent was first certified on May 14, 1968, bythe Regional Director for Region 6 after an election hadbeen held under his supervision on March 22, 1968. In this1968 election the. Independent was chosen by a widemajority of the employees in the production and mainte-nance unit over the International Union of Electrical,Radio and Machine Workers, AFL-CIO, which hadpetitioned for the election.On August 22, 1971, the Independentwas againcertifiedby thesame Regional Director as the exclusive bargainingrepresentative of the Respondent's production and mainte-nance employees.Thiscertificationwas based on theRespondent'svictoryover the URWin an electionconducted on August 19, 1971. That election took place onthebasisof a petition filed by the URW in Case6-RC-5858, after URW had conducted an organizationalcampaign which began about June 1971.Both of the alleged discriminatees herein, Bailey andWilliams,were supporters of the URW during thatcampaign, as will be detailed.The production and maintenance unit for which theIndependent was certified in August 1971 is, specifically, asfollows:All production and maintenance employees of EneCounty Plastics Corporation at its Erie County,Pennsylvania, plants, including plant clerical employ-ees, shipping department employees, inspectors, toolroom employees and group leaders; excluding officeclericalemployees,project engineers and guards,professional employees and supervisors as defined inthe Act.The current collective-bargaining agreement between theRespondent and the Independent, effective from October13, 1971, until September 1, 1974, covers the foregoingbargaining unit in which the Independent was certified astheexclusivebargainingrepresentativeinCase6-RC-5858.Respondent's finishing department and itsmolding department are included in this unit.Implementation of this collective-bargaining agreementisa responsibility of A.W. "Bud" McAvoy, Respondent'spersonnel director.The complaint alleges,the answeradmits, and I find that McAvoy has been and is now asupervisor and agent of Respondent acting in its behalf,within the meaning of Section 2(11) and (13)of the Act.McAvoy hasheld this position since November3, 1970.As will appear,the two alleged discrnminatees,Baileyand Williams,worked in the finishing department duringtheir employment with Respondent. And both at timesafter their layoff sought to be rehired or recalled into thefinishing department or into the molding department.B.EmploymentHistoryand UnionActivities of theTwo AllegedDiscriminatees,Bailey and WilliamsBailey and Williams are sisters.Theyworked nearby oneanother whenemployed byRespondent and resided closeby eachother at times pertinent hereto.Bailey:Bailey's employment with Respondent began onMay 25,1970, and ended with her layoff on October 11,1971,along with other employees including her sister,Williams. Bailey was in the finishing department duringthe entire course of her employment. The relevance, if any,of Bailey's work record to Respondent's subsequent refusalto rehire her will be discussed later in this Decision.Bailey signed a union card for theURW in June 1971and attendedall of URW's organizational meetings, some10 in number,which wereheld aboutonce per week at theCorry,Pennsylvania,Motor Inn from June until theBoard-conducted election which was held onAugust 19,1971,aspreviouslydescribed.Thesemeetingswereconducted by James Misock,who also represented theURW at the hearing herein.In addition to attending theseURW meetings,Bailey,during the course of a luncheonbreak at the plant during the summer of 1971, askedemployee Fitch to attend union meetings.Bailey also served as an official observerfor the URW inthe Board-conducted election of August19, 1971.Williams:Williams worked for Respondent from June 8,1970,until her layoff on October11,' 1971.Williams wasemployed in the Respondent's finishing department duringthis entire period.Williams work record will likewise bediscussed later in this Decision.Williams signed a union cardfor the URW. Like hersister,she also attended some 10 URW meetings at theCorryMotorInn over the summer of 1971.Williamsdiscussed the URW in the plant'with other employees andtold them of her support for that Union. She also informedLeroyce Blighstone,the foreman of the finishing depart-ment and an admitted supervisor within the meaning ofSection2(11) of the Act, several days before the election onAugust 19, 1971, that she was a supporterof the URW. Inso informing Blighstone she used theterm"Big Union"which I findwas the termof referenceto the URW whichwas in use at the time among the employees and, as willappear,was a term also used by Personnel DirectorMcAvoy,according to the credible testimony of Bailey. On 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe day of the election Williams wore a URW union buttonat the plant.C.Efforts of Baileyand Williams To ObtainReemploymentWith Respondent During the YearSucceeding Their DischargeThe time frame of 1 year after discharge is significantbecause of certain provisions of the contract betweenRespondent and the Independent.This contract requiresthat laid-off employees be recalled in order of seniority, ifqualified for job openings,during the year following theirlayoff(or during time equivalent to their length of servicewith Respondent,whichever period is shorter)before anynew employees may be hired for such openings.And thiscontract requirement applied to the layoffs of October 11,1971 (even though the contract did not go into effect untilOctober13, 1971).Some 30 other employees of the finishing departmentwere laid off along with Bailey and Williams on October11, 1971 3In January 1972 some laid-off employees with seniorityhigher than that of Bailey and Williams were recalled intothe finishing department and other employees were newlyhired into the molding department. Hearing that newemployeeswere being taken on in molding,BaileytelephonedMcAvoyto see if the Respondent wouldconsider recalling her into molding. Upon ascertaining thatBaileywas a laid-off finishing department employee,McAvoydeclined to recall Bailey into molding, stating thatthe Company did not wish to train laid-off employees formolding work and then have to call them back into thefinishing department, nor did the Respondent desire to losegood finishing department employees permanently to themolding department .4In February 1972 Williams also telephoned McAvoywith the same request Bailey made,supra.McAvoylikewisedeclined to recallWilliams into the molding3There is no allegation in the complaint that this layoff was an unfairlabor practice. Moreover, this event took place at a time well beyond the 6-month statute of limitations period set forth in Sec. 10(b) of the Act4Bailey credibly so testified5These findings are based on the credible testimony of Williams. I donot credit McAvoy's statement that he received no telephone calls fromWilliams during 1972, testimony which he, in any event, changed later whenhe admitted to a telephone conversation with Williams in early December1972The testimony of witnesses for the Respondent, on the one hand, andwitnesses for the General Counsel, on the other, was in sharp conflict innumerous instances and this is particularly apparent in comparing thetestimony of McAvoy with that of Williams and Bailey. In most instances,aswillappear, I have creditedWilliams and Bailey over McAvoy.My reasons for so doing are several. Bailey was a very straightforwardwitnesswho, except in one or two minor instances, readily answeredquestions put to her. While Williams was not quite as self-confident as hersister, she also impressed me with the sincerity of her demeanor and Iconclude her testimony was generally reliableMcAvoy, on the contrary,seemed to have difficulty testifying on both days of the hearing. He changedhis testimony some 9 times by my count, did not respond to a number ofquestions and, on some 11 occasions, asked that a question be repeated or,to use his expression on some such occasions, "rephrased." A number of thequestions thus asked to be repeated were fairly simple onesMcAvoy,according to my trial notes and my recollection, distinctly lowered his eyeswhen denying certain of the testimony of Bailey and Williams which wasimportant to the General Counsel's case, as will appearIhave the impression that McAvoy is a busy executive and that thenumber of phone calls he received from laid-off employees in 1972 maydepartment, giving her the same reasons he had givenBailey.5Bailey also came to see McAvoy in September 1972 todiscuss employment opportunities at the plant at that time-The workload and employment picture was discussedbetween McAvoy and Bailey, but there is no indicationthat McAvoy offered to recall Bailey at that time.6Sometime, apparently in late September or early October1972,Williams telephonedMcAvoy for a letter ofrecommendation.McAvoy agreed to supply letters ofrecommendation to Williams and Bailey if they came to hisoffice at 4 o'clock on the afternoon of October 3 or 4, 1972.Williams and Bailey went to McAvoy's office, as arrangedby Williams, but McAvoy stated that "they" (apparentlyreferring to Respondent) had changed their mind and thathe was not going to give either of them a recommendationbecause it was against "Company policy" but that hewould answer inquiries from prospective employers. Whenasked by Bailey whether or not there was a chance theywould be recalled to work, McAvoy stated, in essence, thatbusiness was improving and that both would eventually berecalled.7D.Efforts of Bailey and Williams To ObtainReemployment After October 11, 1972, theAnniversary Date of Their LayoffOn or about December 7, 1972, Bailey telephonedMcAvoy and told him that she had heard from anotheremployee, Janet Puckley, that 12 girls had been recalledand wondered if McAvoy had tried to get in touch withher.McAvoy denied that 12 girls had been recalled butadmitted that some had been recalled. Upon hearing thisBailey told McAvoy she thought she was next on the listbutMcAvoy stated that Respondent was then recallingemployees at its discretion and hung up.8Also on or about December 7, Williams telephonedMcAvoy to inquire about her opportunities, if any, to behave been too numerous to recall or to distinguish one from the other. But,whatever were the reasons for his difficulty in testifying, suffice it to saythat, based on an examination of his testimony and his demeanor on thestand as comparedwithmy examination of the testimony of Bailey andWilliams and the demeanor of each, all as detailed above, I have creditedthe testimony of the latter two individuals over that of McAvoy, unless Ispecifically state to the contrary.6My findings as to this event are based on the undisputed testimony ofMcAvoy.7The findings as to the telephone call are based on the credibletestimony ofWilliams. I discreditMcAvoy's denial that he promisedWilliams that he would give her and Bailey a letter of recommendation. Mytrial notes indicate he lowered his eyes when making this denial.The date of this meeting is based on the testimony of McAvoy. Williamsand Bailey testified that the meeting was sometime in October 1972 Thefindings as to what occurred at the meeting are based on the credibletestimony of Williams and Bailey as corroborated in part by McAvoy. I donot credit McAvoy's testimony that he did not state that either would, infact, be recalled.S 1 establish the date of this conversation as December 7, becauseRespondent's records show that the first employees to be rehired or hiredinto the finishing department that month did not begin work untilDecember 4, thedateBailey recalled that this conversation occurred. Thisdate,December 7, is also consistent with the testimony of McAvoy Theaforementioned records established that, byDecember 6, some IIemployees had been hired or rehired into the finishing department. Otherthan the date, my findings as to this telephone conversation are based onthe credible testimony of Bailey. ERIE COUNTY PLASTICS CORPORATION567rehired, stating that she had heard girls with less senioritythan she had been taken back. McAvoy replied that hewould rather not discuss it. To this Williams rejoined thatshe would likea reason.McAvoy then stated "Okay-badwork record." Williams then inquired whether her experi-ence of having the boss swear at her and "throwing stuff"gave her a bad work record. McAvoy answered, "I supposeyou could say that." Williams stated she did not think thiswas right and the conversation ended.9The "swearing and throwing stuff" incident referred toby Williams occurred about 6 weeks before her layoff onOctober 11, 1971. Williams was working on the line with ahot stamp with which she was having trouble. Herforeman, Upperman, who is also her nephew, was workingon a machine next to her. When he completed his work heasked her to accompany him into a nearby office where heproceeded to "holler and swear" at her.10Upperman's performance on this occasion greatlydisturbedWilliams, hence she went to see McAvoy aboutit.McAvoy, upon being told by Williams about Upper-man's instantconduct, told Williams that she had a goodwork record and that there was no reason why the incidentshould have taken place. McAvoy further advised Williamsthatsinceshe was upset she could take the rest of the dayoff.11On the following day, that is, on or about December 8,1972, Baileyagaintelephoned McAvoy and asked him toexplain what he meant by his statement that employeeswere being recalled at "management's discretion?" McA-voy responded by stating that Baileywasn't interested inworking for Respondent. Bailey then asked him what hemeant by that remark. McAvoy explained, "Well, you werefor the Big Union, you know," to which Bailey rejoinedthat there was "nothing wrong with that." Bailey thenasked McAvoy whether being an election observer had anybearing on her (being denied) recall. McAvoy replied,9 I make these findings, except for the date of the conversation, on thebasis of the credible testimony of Williams. Some aspects of Williams'version were not disputed by McAvoy in his testimony except that McAvoydenied discussing the incident involving Williams' boss swearing at her I donot credit this denial. McAvoy also stated, unlike Williams, that Williamsaccused McAvoy of not rehiring her because of her support for the URW,which, McAvoy testified, he denied to Williams In so testifying McAvoydistinctly lowered his eyes. I find that no mention was made in thisconversation of the URW. The date of the conversation is based onMcAvoy's testimony.10 I make these findings based on the credible testimony of Williams.Upperman did not testify.u I make these findings based on the credible testimony of Williams.McAvoy also recalled this incident. I do not credit his denial that he toldWilliams on this occasion that she had a good work record.12 Inasmuch as McAvoy used the expression"Big Union" interchange-ably with the United Rubber Workers in this conversation and inasmuch asIhave found that the expression "Big Union" was common parlanceutilizedamong employees at the plant to describe the URW, I concludethat,when he spoke of the "Big Union," McAvoy was referring to theURW.13 I make these findings on the basis of the credible and generallyconsistent testimony of Bailey in this regard. I discount Bailey's negativeanswer, at transcript p. 46, to a compound question posed by counsel forRespondent in respect to her evaluation of her own work since her negativeanswer to the second part of the question is not inconsistent with the literalmeaning of the rest of her testimony,Ido not credit McAvoy's version (the sense of McAvoy's testimony wasthat the telephone conversations with Bailey on the instant 2 consecutivedays were one conversation). I specifically do not credit his statements that:Respondent's poor evaluation of Bailey's prior work record was the reason"Well, Erie County Plastics didn't need United RubberWorkers." Bailey continued that she thought she had agood work record but McAvoy answered that "they"weren't "going by that" and added that Respondent didnot need the Big Union.12 At no time in this conversationdidMcAvoy refer to anymanagementevaluation ofBailey's prior work record. He rather stated that he didn'tknow her work record and would not consider her ownevaluationof herself. I further find that-at no time in thisconversation did Bailey swear at McAvoy or threaten him.This conversation concluded with McAvoy hanging up thetelephone on Bailey.13On December 28, 1972, Bailey in the company ofWilliams, and employees Warner and Froncek, made atelephone call from the home of Warner to IndependentUnion President Nancy Stover. Bailey told Stover that she,Bailey,would like to file a grievance in -respect toRespondent's failure torehire her. Stover stated that shedidn't have any grievance papers on hand and did not evenknow if the Independent "had such a thing." Stover statedthat she thought the grievance would be a good one butthatMcAvoy had already spoken to her about thepossibility of Bailey filing one. Stover added that McAvoyhad told her that, if Bailey filed a grievance, Stover shouldthrow the grievance away because it would have littlevalue.14No grievance was filed by Bailey at that time and neitherBailey nor Williams has been rehired by the Respondent.E.Respondent's DefensesRespondent's affirmativedefensesbased on lengthydocuments put into evidence as well as the testimony,primarily ofMcAvoy and Charles Sandburg (who iscurrently the supervisor of Respondent's finishing depart-ment), are essentially as follows.for his failureto rehireher, that Bailey broughtup the matterof the URW;that Bailey swore at him and threatenedhim, and that Bailey hung up onhim.As mentioned,Ihave foundthatMcAvoy hung up in the firstconversation,as Bailey testifiedon direct,and McAvoyagain hung up onBailey on thenext day,as Bailey testified on cross.McAvoy loweredhis eyes when testifyingthat he told Bailey that heraffiliationowithURW had nothing to do with the fact she was not rehired.He also lowered his eyes whentestifyingwith regardto her claimed badlanguage.Williams, who was a witness to Bailey'send of this telephoneconversationcorroboratedthat Bailey usedno profaneor abusive languagein it. Several witnesses for the General Counsel includingWilliams. Kolstee,McMichael,Fitch,and Vanik, all of whom had worked nearby Bailey in thefinishing department,credibly testified they couldnot recall her usingprofane or abusive language at Respondent's plant.14 I make these findings on the basisof the credible testimony of Bailey,as essentiallycorroborated by Williamswho listenedto this conversation onanother telephone extensionStover did not testifyMcAvoy admittedhaving a discussionwith Stover aboutBailey filing agrievancebut this discussionrelated to an earlierattempt by Bailey to file agrievance over her failure to be recalledinto molding. I find, consistent withMcAvoy's testimony, that McAvoy alsohad a conversationwith Stover inAugust or September1972 when,Bailey confirmed,she had asked forStover's assistance in inquiringwhy she andher sisterhad not been recalledinto the molding department.Stover told McAvoy thatthe executivecommittee(apparently) of the Independent had decided there was noground forsuch a grievance In any event,there is no indication that agrievancewas filed by Bailey orWilliams at that time.Ido notcredit McAvoy's assertionthat he nevertold Stover or any otherunion officialthat, if they ever receiveda grievancefrom Bailey orWilliams, they shoulddisregard it. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent avers that in applying the provisions of itscontractwith the Independent dealing with laid-offemployees all employees are laid off in accordance withtheir seniority; also all employees are recalled in order ofseniority to the department from which they were laid offduring the first year succeeding this layoff or during aperiod equal to the time of employment prior to layoff,whichever period is shorter. Seniority is based on the dateof hire. By agreement with the Independent, Respondentdoes not recall employees under this provision to adifferent department from that where they last workedbecause of another provision of the contract which requirestermination of an employee who declines recall. Sincerecall rights expire under the contract upon completion ofa year's uninterrupted layoff (or a period equal to the laid-off employee's period of employment, as noted) manage-ment has no further contractual obligation thereafter torecall laid-off employees.Management does, however,follow the practice of considering the rehire of formeremployees who have lost their contractual recall rights asnew employees, but only after an evaluation of the priorwork performance of the laid-off employee is rendered bythe supervision of the department in which the laid-offemployee last worked, If the evaluation is favorable thelaid-off employee may be rehired; if not, says Respondent,the laid-off employee will not be rehired.Ifind that the foregoing management policies andpractices have at times been followed at Respondent'splants and that such policies are not substantially inconsis-tent with Respondent's contract with the Independent. Aspreviously mentioned, extensive evidence and testimony--largely undisputed-was spread across the record tosupport these contentions.Undisputed testimony byMcAvoy also explained certain instances where, in thosecases where seniority was not followed in the matter oflaying off employees, the failure to do so was foundedupon good and sufficient cause. For example, a highseniority former employee, Delores Rupp, was laid off outof seniority because, being confined to a wheel chair, shewas limited in her work capability and the work she wasdoing had ceased; for the same reason Rupp was notrecalled. There is also undisputed testimony by Sandburgand McAvoy that evaluations were rendered in October1972-more than a year after the big finishing departmentlayoff on October 11, 1972, which caught Bailey andWilliams-of some 16 finishing department employeeswho had not been recalled, including Bailey and Williams.Also according to the undisputed testimony of McAvoy,similar evaluations had been performed-after the contractrecall period-with respect to molding department employ-ees who had not been recalled after a large layoff in themolding department which had preceded the instant layoffin the finishing department.15 I make this finding on the basis of the credible testimony of Smith,which is not essentially disputed by McAvoy in his full testimony.16No other department was mentioned by McAvoy, even in the contextofKolstee's query in this same conversation whether Upperman andBhghstone were still the supervisors in the finishing department. WhileMcAvoy answered this query in the negative, it wouldseem to mereasonable for him to have stated, at thisjuncture in the conversation, thatthe position offered was in a different department, if, in fact, that were thecase. Yet he did not.In reaching the conclusion that Kolstee was being offered rehire intoIfurther find, however, that exceptions to these andother Respondent personnel policies (for other than goodand sufficient cause, as in the case of Rupp) have beenmade by Respondent at least during the years 1971 and1972.-Thus, with respect to the departmental recall policy,McAvoy conceded that Judy Smith, an employee laid offfrom the finishing department on October 11, 1971, wasrehired into the molding department in September 1972.While it is true that Smith had only been a probationaryemployee in finishing when she was laid off, the factremains that Respondent must have undertaken someexpense to train her in finishing, yet rehired her intomolding. McAvoy even explained to Smith, when she wasrehired into molding, that this action was contrary tonormal pohcy.15Employee James Kemp was laid off from the finishingdepartment on October 11, 1971, and recalled into themolding department on October 15, 1971.McMichael, another former finishing department em-ployee who was laid off on October 11, 1971, was offered ajob in Respondent's office by McAvoy in August 1972.While McMichael had also been a probationary employeein finishing when she was laid off, here again Respondenthad some investment in training her in finishing work.Moreover, the offer to take McMichael back in differentwork preceded by 2 months a work evaluation of her prioremployment (along with the other former finishingdepartment employees evaluated in mid-October 1972)wherein she was rated with the notations "Do not rehire!Not acclimated to factory work."In a similar vein McAvoy also, testified that noemployees were transferred from the finishing departmentto the molding department yet later conceded that BrendaSteinbaugh had been transferred from the former depart-ment to the latter in October 4, 1971.The record showed yet another inconsistency in theattempted reemployment of Jane Kolstee. Kolstee, likeBailey,Williams, and others, was laid off from thefinishing department on October 11, 1972. About October2, 1972, before the anniversary of Kolstee's layoff (that is,before October 11, 1972) Kolstee was offered recall byMcAvoy but declined it. I conclude, in the circumstances,thatKolstee was being offered recall into the finishing 16department.17The inconsistency of Respondent in the Kolstee matterderives from the fact that, according to Respondent'srecords,Kolstee was rated as having a job performance"not up to standard" with the further notation "do notrehire," this being I of the 16 above-mentioned evaluationsof former finishing department employees performed inthemiddle of October 1972 after all 16 had lost theircontractual seniority rights. The instant evaluation offinishing, I am not unmindful thatthere is no indicationthat any otheremployees were hired into the finishingdepartmentinOctober 1972.However, therewas hiringinto that department in the last week ofSeptember 1972.17 I make thesefindingswith regard to McAvoy's offer of reemploymentto Kolstee,basedon Kolstee's credible testimony in this regard.Kolstee wasa sincere straightforwardwitnessIdo not creditMcAvoy's statement that he did not offerKolstee recallprior to October 11, 1972. ERIECOUNTY PLASTICS CORPORATION569Kolsteewas rendered within a week or two of herdeclination of McAvoy's job offer in early October 1972.18Itwas also reported to employee Vanik, a formerfinishing department employee who had been laid off onOctober 11, 1971, that "Erie County Plastics" had calledher home in October 1972 to see if she were still interestedin working for Respondent19 and also called her supervi-sor, Ted Lish, at the office of her present employer, ElginElectronics, on February 13, 1973, to ask her to report forduty at Respondent on the following Thursday 20 Vanikwas rated ineligible for rehire because of below standardjob performance in the evaluation given of her prior workrecord by Respondent in mid-October 1972.F.Concluding FindingsWithin the framework of Respondent's foregoing person-nel policies, which it does not consistently apply, Respon-dent's defense comes down essentially to the contentionthat, since the contractual recall rights ofWilliams andBailey had been exhausted, it declined to rehire thembecause of their claimed poor work records. The perform-ance evaluations rendered in mid-October 1972 on BaileyandWilliams comprise the only evidence proffered insupport of this claim.21In all the circumstances I am constrained to accord littleweight to these performance evaluations and I have madethis determination for a number ofreasons.Neither evaluation was substantiated by any specificexample of unsatisfactory job performance. In eachinstancethe evaluation was conclusionary with no de-tails 22No warning slips or other written notations of poorwork performance were contained in Respondent's person-nel file for either Bailey or Williams. Nor was there anytestimony of any oral warning given to either, other thantheWilliams-Upperman matter, which, concededly, wasnot serious. Nor, in fact, was any incident testified to inwhich either Bailey or Williams had performed badly.Sandburg, on whose opinion the evaluation of each wasbased, admittedly did not discuss with Hamilton anyspecificincidents involvinganyemployee being rated whenHamilton asked him his evaluation of each of the 16former finishing department employees who had not beenrecalled. Nor could Sandburg give any specific examples of1sEven if my conclusion that Kolstee was being offered work into thefinishing department is in error,and if she was instead being offeredemployment in molding or some other department,such an offer wouldhave been contrary to Respondent's departmental recall policy. In thisregard it should be noted that two employees were hired or rehired intomolding on October 2,1972, and others were hired or rehired into moldingand also shipping later in that month.18Vanik'smother told Vamk that she, the mother,had received this call.20Lish informed Vanik that he had received this call.21 I do not conclude that the Upperman incident played any part in theevaluation of Williams'work record.McAvoy conceded at the hearing thathe "saw no seriousness in the incident"Sandburg did not mention theincident in his testimony.Moreover,I conclude that Upperman's conducttowardsWilliams was unjustified based on her credible testimony ofMcAvoy's complimentary statements to her after she reported the incidentto McAvoy.Upperman had also been unjustifiably abusive to Kolstee on oneoccasion.Thus, after Kolstee reported to Hamilton,then the head of thefinishing department,that Kolstee and Upperman had a confrontation inwhich Upperman had criticized Kolstee in an angry manner out on the line,the claimed poor performance of Bailey or other employeeswhen he testified at the hearing.23Further, there is a serious question as to Sandburg'scompetence to have given these ratings. His principalfunction before the layoff in 1971 was that of a projectengineer in the finishing department, troubleshooting thoselineswhich were having problems. Both Williams andBailey credibly testified that he was- not their supervisor.Finally, the evaluations given by Sandburg to Hamiltonare inconsistentwith McAvoy's own statements or actionstowards a number of employees given poor ratings. Forexample, as has been recounted, McAvoy offered Kolsteerecall in October 1972 shortly before she was given a workevaluation whereby she was rated ineligible for rehire.24Also, as noted, McAvoy told Williams she had a goodwork record at the time of the Upperman incident andMcAvoy told Bailey in his conversation with her on oraboutDecember 8, 1972, that her job evaluation hadnothing to do with his refusal to rehire her. Again, aspreviously found,McAvoy agreed to furnish letters ofrecommendation forWilliams and Bailey. In all thecircumstances, the significance to be attached to theratings given Vanik and McMichael is likewise questiona-ble.On the other hand, McAvoy's statements to Baileyduring the aforementioned conversation on December 8,1972, support the conclusion that her activities in behalf ofURW during its election campaign had a great deal to dowith his refusal to rehire her. Thus, his accusation that shewas not interested in working for Respondent wasexplained by his further statement that she had favored theURW and that Respondent did not need the URW. Theseremarks establish McAvoy's knowledge of Bailey's activi-ties in support of the URW and his animus against thatunion. In making this finding regarding McAvoy's knowl-edge, I also rely on the open nature of her act in appearingas a URW election observer in the Board-conductedelection; I likewise rely on McAvoy's admission at thehearing that he was aware of Bailey'sunion activitiesbefore December 5, 1972.As for Williams, she also actively supported the URW bysigning a card, attending all of its meetings during theelection campaign, talking about the URW at the plant,and wearing a union button at the plant on the date of theelection. She specifically informed Blighstone, an admittedHamilton spoke to Upperman in the former'soffice.Upperman lateremerged from Hamilton'soffice and told Kolstee that she was doing "agood job."22The entire evaluation of Bailey was"Do not rehire. Below standardjob performance."The entire evaluation of Williams was "Do not rehire!All around performance is poor."23 Seetr. p. 252, 1. 11 through p. 253, 1.6.24 In this regard,Ido not think Respondent can find any comfort in itscontention that, during the year following a layoff, contractual seniority hasbeen rigidly applied in recall, regardless of the prior work performance ofany employee on the seniority list. For, even assuming,arguendo,that thisargument has merit-and thus that there was no inconsistency betweenRespondent's offer to recall Kolstee and its almost contemporaneous ratingof her as ineligible for rehire-then why wasn't Bailey, the next employee onthe seniority list after Kolstee, offered recall in early October 1972 afterKolstee had refused it?Nor can Respondent argue from—theKolstee matter that it therebyoffered reemployment to a former union adherent.For,while Kolsteeattended URW meetings in the summer of 1971, there is no probativeevidence that Respondent knew of it. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisor within the meaning of Section 2(11) of the Act,of her support for the URW.25 McAvoy's animus againstthat union was, asmentioned above, clearly outlined toBailey in his conversation with her on December 8, 1972.26In sum, I am satisfied that the performance ratingsrendered by Respondent on Bailey and Williams in mid-October 1972 do not supply the real reasons whyRespondent refused to rehire them. It is rather myconclusion that Respondent's failure to rehire Bailey andWilliams, on and after December 7, 1972, was foundedupon their support for the URW.Ifind therefore that Respondent's refusal to rehireBailey27 and Williams, on and after December 7, 1972,28violated Section 8(a)(3) and (1) of the Act.29Williams shall be made whole for any loss of earnings theymay have suffered by reason of the discriminationagainstthem by payment to each of the sum of money she wouldhave earned from the date of the discrimination against heruntil she is offered reemployment,less netearnings, ifany,during such period to be computed in the mannerprescribed inF. W.Woolworth Company,90 NLRB 289,with 6-percent interest thereon as required byIsis Plumbing& Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the nature of theunfair labor practices in which Respondent has engaged(seeN.LR.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A.4, 1941)), that Respondent be ordered to cease and desistfrom infringing in any other manner upon the rightsguaranteed by Section 7 of the Act.N. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth above, occurringin connection with the operations of Respondent describedin section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYThe recommended Order will contain the conventionalprovisions involving findings of interference, restraint, andcoercion and unlawful discharge in violation of Section8(a)(3) and'(1) of the Act. This will require Respondent tocease and desist from the unfair labor practices found andto post a notice to that effect which will also state theaffirmative action Respondent will be required to take toremedy its refusal to reemploy Bailey and Williams. Thus,Respondent will be required to offer Bailey and Williamsemployment to the positions to which they were unlawfullydenied rehire on and after December 7, 1972, or thesubstantial equivalent of such positions, without prejudiceto their seniority or other rights and privileges as if theyhad, in fact, been rehired on December 7, 1972. Bailey andzs I do not credit McAvoy's testimony that he did not know of Williams'union activities nor do I credit his statement that Blighstone did not tellhim.26Moreover,the close relationship of Bailey and Williams, as sisters, andtheir joint efforts to obtain reemployment in the context of McAvoy's stronganimus againstthe union activities of Bailey impel me to the conclusion thatMcAvoy also refused to rehire Williams because of Bailey's union activitiesas wellasWilliams' own. SeeTolly'sMarket, Inc., Ben Franklin,183 NLRB379.27ChefNathan Sez Eat Here,Inc.,181NLRB 159, enfd. 434 F.2d 126(C.A. 3, 1970).28According to Respondent's records it continued to rehire employeesinto the finishing department until December 16, 1972, and into the moldingdepartment until December11, 1972. Foremen Johnson and Middleton,who were rehired into the finishing department on December 5, 1972, hadlower seniority-based on the then defunct seniority list of September 30,1971,-than both Bailey and Williams.29Evenifboth would be considered applicants for employment,Respondent's refusal toemploythem is nonetheless an unfair labor practicewithin the meaning of these Sections of the Act.Phelps Dodge Corporation v.N.L.RB.,313 U.S. 177 (1941).In its brief Respondent moved that I strike the testimony of Bailey andWilliams because Respondent's counsel was obligated to return to theGeneral Counsel certain statements of these witnesses'after Respondent'scounsel completed his cross-examination of each such witness during thecourse of the General Counsel's case-in-chief. The statements had beenCONCLUSIONS OF LAW1.The Respondent is engaged in commerce and URWisa labor organization all within the meaning of,the Act.2.By refusing to rehire Mary Lou Bailey and GertrudeWilliams, in each instance,because of her activities onbehalfofURW,the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) of theAct.3.By refusing to rehire Mary Lou Bailey and GertrudeWilliams, in each instance,because of her activities inbehalf of URW,theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commerce within,themeaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c)of the Act,Ihereby issue the followingrecommended:ORDER30Respondent, Erie County Plastics Corporation, Corry,furnished to the Respondent fromthe GeneralCounsel'sfile as statementsgiven the General Counselby the witnesses prior to the hearing.Respondent's brief bottoms this motion upon a provision of Sec.10394.11of the Board's published fieldmanual.This motion is hereby denied. Tobegin with Respondent's counsel didnot cite this provision of theBoard's manual to me at the hearing when herequested that he be allowedto retain these statements.Secondly,Respondent declined my offer on the record atthe hearing to introducethese same statements into evidence.Finally,when Bailey and Williamstestified in rebuttal-the lasttwo witnessesat thehearing-counsel forRespondent didnotthenagain seek to examine their statements as wouldhave been his right.See Sec.102.118(b) of the Board's Rules andRegulations and Statementof Procedure,Series 8, as amended.My ruling denyingRespondent's request for so-calledexculpatoryinformation from the General Counsel's file is affirmedbecausethe motionlackedmeritBrady v. Maryland373 U.S. 83, reliedon byRespondent inmaking thisrequest,isdistinguishable as it involved a criminalproceeding.Respondent'smotion in its brief to stake the testimonyof Vanik isdenied as lacking inmerit.The instant testimony,as announced at thehearing, was taken only for the purpose ofreporting words spokento Vanik,not their truth or falsity.Lastly,Respondent'smotion(made at the hearing and taken underadvisement at thattime) to dismiss the complaint on the groundadvancedby Respondent's counsel that the GeneralCounsel failed to make out aprima faciecase is herebydenied,consistentwithmy findings,supra10 In the eventno exceptions are filedas provided by Sec. 102.46 of the ERIE COUNTY PLASTICS CORPORATION571Pennsylvania, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities in behalfof,United Rubber, Cork, Linoleum, and Plastic WorkersofAmerica,AFL-CIO-CLC, or in any other labororganization,by discriminating in regard to hire andtenure of employment or inanyother manner in regard toany term or condition of employment of any of Respon-dent's employees in order to discourage union membershipor activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act, except to the extent such rights maybe affected by an agreement requiring membership in alabor organization, as authorized in Section 8(a)(3) of theAct, as amended.2.Take ' the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferMary Lou Bailey and Gertrude Williamsemployment in the positions to which they were deniedrehire in Respondent's finishing department, or substan-tiallyequivalent positions,without prejudice to theirseniority or other rights and privileges, as if they had beenrehired on December 7, 1972, and make them whole forany loss of pay they may have suffered in the manner setforth in "The Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Post at its place of business in Corry, Pennsylvania,copiesof the attached notice marked "Appendix." 31Copies of this notice on forms provided by the RegionalDirector forRegion 6, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps .shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of the receipt of this Order,what steps Respondent has taken to comply herewith.Ryles andRegulationsof the National Labor Relations Board, the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shallbe deemed waived for all purposes.31In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY BORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Erie County PlasticsCorporation, have violated the National Labor RelationsAct and we have been ordered to post this notice.The National Labor Relations Act, gives you, asemployees, certain rights, including the right to self-organization,, to form, join, or help unions and to bargainthrough a representative of your own choosing.Accordingly, we give youthese assurances:WE WILL NOT do anything which interferes with yourrights above, except to the extent that said rights areaffected by an agreement requiring membership in alabor organization, as authorized in Section 8(a)(3) ofthe National LaborRelationsAct, as amended.WE WILL NOT refuse to rehire, discharge, or take anyreprisal against you because you supportor engage inorganizational activities in behalf of United Rubber,Cork,Linoleum and PlasticWorkers of America,AFL-CIO-CLC.WE WILL offer to rehire Mary Lou Bailey andGertrudeWilliams and we will also make up all paythey lost as' the result of the refusal to rehire them with6-percent interest.ERIE COUNTY PLASTICSCORPORATION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office,1536 Federal Building, 1000LibertyAvenue, Pittsburgh,Pennsylvania 15222, Tele-phone 412-644-2969.